After a thorough examination and consideration of the authorities cited in the petition for rehearing and response thereto, we are of the opinion that the original opinion filed in this case by Commissioner BRUNSON is correct and is in accord with the authorities cited in the opinion.
It is therefore ordered that the order granting a rehearing in this case be set aside, the petition for rehearing heretofore filed be denied, and the opinion of the commissioner be approved.
All the Justices concur.